Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 02/03/2022 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/03/2022.

Claims 1-17 are under current examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 13978367 and 16126206 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

Claims 1 and 12 recite “A business method comprising…”.  This language is not supported in the specification and the term “business method” has a specific meaning within patent law as embracing inventions pertaining to for example data processing, financial, business practice, management, or cost/pricing determination.  The examiner considers the scope of the phrase “business method” to be broader than what has been disclosed in the prior filed applications.

Claims 1 and 12 recite “selling the solution with a warranty of degradation rate of iodine activity at 85 ºC for 15 hours is less than 6.0%”.  This language is not supported in the prior filed applications, nor do these applications disclose any step of selling the product, providing a warranty, or degradation rate of iodine activity.  

Claim 9 recites “wherein the molecular weight Mw of the PVP-K30 is 48000-50000”.  Claims 10 and 12 recite “wherein the PVP-K30 has a characteristic absorption peak at 1100-1150 cm-1”.  Claim 11 requires a specific structure of the PVP-K30 and 

In view of the foregoing, claims 1, 12, and 9-11, and their dependents, i.e. claims 1-17, are afforded the effective filing date of the instant application: 04/28/2020.  

Claim Objections
Claims 12 is objected to because of the following informalities:  

A space is missing between the words “solution” and “by” and there is an extraneous space between the word “by” and the colon punctuation mark in claim 12, line 2.

In claim 12, line 4 amending the claim to insert the word “wherein” between the phrase “and a grinding aid,” and the phrase “the PVP-K30” would improve the readability of the claim.  

There are two periods at the end of claim 12.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the high-stability N-vinyl butyrolactam iodine solution" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.

The term “high stability N-vinyl butyrolactam iodine” in claims 1 and 12-17 is a relative term which renders these claims indefinite. The term “high stability N-vinyl butyrolactam iodine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 1 and 12 require an activity of the iodine without indicating what type of activity or how the activity is measured.  As such, one having ordinary skill in the art cannot unambiguously know whether a PVP-I composition possesses the requisite property.  

claims 1 and 12, the language “warranty of a degradation rate of iodine activity” does not make sense because rates are reported in terms of amount lost over time (e.g. mg/hour); however, the required rate is in terms of a percent.  Also, it is not clear what the percentage is of.  These claims are indefinite because it is unclear how this language limits the invention.  

Claim 2 requires that the degradation rate be “less than 6.0 of the available iodine”. This language implies that the available iodine itself is degrading; however, iodine does not degrade unless it is radioactive; however, there is nothing in the application to indicate that the degradation rate refers to radioactive iodine. As such, it is unclear what limitation the “degradation rate ...is less than 6.0 % of the available iodine” imposes on the outcome of the claimed method.  It is unclear what is degrading.  

Claim 4 contains the trademark/trade name “Tween-20”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a surfactant and, accordingly, the identification/description is indefinite.

Claim 9 requires a molecular weight for the PVP-K30 without providing units, therefore the requisite molecular weight is unclear.  

Claim 11 requires the PVP-K30 to possess a molecular structure as recited in the formula; however, the formula is not fully defined because the value of “n” is not provided and a definition is provided for an “R” group rather than the “R” group that is present in the formula.  Therefore, one having ordinary skill in the art cannot unambiguously ascertain the metes and bounds of the invention, as claimed.  

Claim 12 recites the limitation "the high-stability N-vinyl butyrolactam iodine solution" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 15, lines 2-3 recites “where the high-stability N-vinyl butyrolactam is formed by complexing PVP-K30 with iodine and using at least one grinding aid’. With respect to the word “using”, the claim does not set forth any steps involved in the method/process implied by the term “using” in line 3, therefore it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (US 2013/0280203; publication date: 10/24/2013) in view of Daniel E. Innis and H. Rao Unnava (1991) ,"(NA - Advances in Consumer Research Volume 18, eds. Rebecca H. Holman and Michael R. Solomon, Provo, UT : Association for Consumer Research, Pages: 317-322).

Wang discloses a preparation method of a high-stable non-ionic N-vinyl butyrolactam iodine solution is provided, wherein high-stable non-ionic N-vinyl butyrolactam iodine is dissolved in water, then citric acid, at least one iodine ion stabilizing agent, at least one non-ionic surfactant and at least one emulsifier are added, then the pH is adjusted to 5 with at least one pH adjusting agent, so as to prepare the high-stable non-ionic N-vinyl butyrolactam iodine solution, the high-stable non-ionic N-vinyl butyrolactam iodine is formed by complexing PVP-K30, iodine and at least one grinding aid at a temperature of 60° C.-90° C (abstract; limitations of instant claims 1, 7, 12, and 15). The degradation rate after the high-stable non-ionic N-vinyl butyrolactam iodine is positioned at 85° C. for 15 hours is less than 6.0% (0006; limitation of instant claim 2).  The iodine ion stabilizing agent is potassium iodate, the surfactant is Tween 
With regard to claims 9-12, Wang does not expressly disclose that the PVP-K30 has a molecular weight of 48000 to 50000, that the infrared absorption spectrum has a characteristic peak at 1100 - 1150 cm-1, or that the PVP-K30 has the structure set forth in claim 11 particularly with regard to the end groups being alkyl, acyl, or a derivative thereof (noting that the monomer is a pyrrolidone monomer; see CAS Registry No. 9003-39-8).  The examiner considers these properties to be inherent characteristics of the PVP-K30 disclosed by Wang because it is the same as the PVP-K30 used in the instant invention: the high-stable non-ionic N-vinyl butyrolactam iodine is YuKing®-PVPI (H) (Wang: 0012; see instant specification 0017 which describes that PVP-K30 used in the instant invention as “YuKing PVPI (H)” and 0023 which describes the PVP-K30 used in the instant invention as has having the properties recited in instant claims 9-12).  Thus, the preponderance of the evidence supports the conclusion that the limitations recited in instant claims 9-11 and 12 are inherent in the product YuKing PVPI (H).  

Innis discloses that warranty information is being used as a competitive weapon to differentiate one’s product from the competition (page 1).  
It would have been prima facie obvious to sell the product produce by Wang’s method with a warranty for a degradation rate of iodine activity at 85 C for 15 hours is less than 6.0%.  The skilled artisan would have been motivated to do so in order to encourage customers to believe the product may be superior to others on the market and therefore purchase the product.  The artisan of ordinary skill would have had reasonable expectation of success because this would merely require providing documentation of the expected performance and also containing a written statement that the product would be replaced or refunded if the performance standard is not met.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617